Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,930,495 A1 (hereinafter ‘patent-495’). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Instant Application
Patent-495
Differences
Claim 1:
A method comprising:

forming a gate dielectric over a substrate;

forming a first capping layer on the gate dielectric; 

forming a second capping layer on the first capping layer;

forming a first sacrificial layer on the second capping layer, wherein the first sacrificial layer includes fluoride; 

forming a second sacrificial layer on the first sacrificial layer, wherein the second sacrificial layer includes nitrogen; and 

performing a thermal process to transfer the fluorine from the first sacrificial layer to the gate dielectric layer 


and to transfer the nitrogen from the second sacrificial layer to the gate dielectric layer.
Claims 15-16:
A method comprising: 

forming a gate dielectric on a substrate; 


forming a capping layer on the gate dielectric; 




forming a sacrificial layer containing tungsten fluoride on the capping layer; 



forming a nitrogen containing material layer over the sacrificial layer,



performing a treatment process to transfer fluorine from the sacrificial layer to the gate dielectric, wherein the performing of the treatment process to transfer fluorine from the sacrificial layer to the gate dielectric includes performing the treatment process to transfer nitrogen from the nitrogen containing material layer to the gate dielectric;

removing a portion of the sacrificial layer to expose a portion of the capping layer; and

forming a gate electrode layer on the exposed portion of the capping layer.



Claims 15-16 of patent-495 contain the limitations of the application, except for forming a second capping layer.  However, claim 17 of patent-495 discloses forming a second capping layer.
Claim 2:
2. The method of claim 1, wherein the gate dielectric includes a high-k dielectric layer and an interfacial layer.
n/a
Claims depending from claim 15 do not disclose high-k or interfacial gate dielectric.
Claim 3:
3. The method of claim 1, 







wherein the second capping layer is formed of a different material than the first capping layer.
Claim 17:
17. The method of claim 15, wherein forming the capping layer on the gate dielectric includes:

forming a first capping layer directly on the gate dielectric; and

forming a second capping layer directly on the first capping layer, the second capping layer formed of a different material than the first capping layer.








The limitations of claim 3 of the application disclosed in claim 17 of patent-495
Claim 4:
4. The method of claim 1, further comprising: 

removing the first and second sacrificial layers to expose the second capping layer; 

forming a work function metal layer on the exposed second capping layer; and 

forming a fill layer on the work function metal layer.
Claim 18:
18. The method of claim 15, 



wherein an entire top surface of the capping layer is exposed after the removing of the portion of the sacrificial layer.






Exposing the capping layer of patent-495 discloses removing the sacrificial layer.  Claim 5 of patent-495 discloses a work function metal layer and a metal fill layer.
Claim 5:
5. The method of claim 1, wherein the forming of the first capping layer on the gate dielectric includes forming the first capping layer directly on the gate dielectric, wherein the forming of the second capping layer on the first capping layer includes forming the second capping layer directly on the first capping layer, wherein the forming of the first sacrificial layer on the second capping layer includes forming the first sacrificial layer directly on the second capping layer, and wherein the forming of the second sacrificial layer on the first sacrificial layer includes forming the second sacrificial layer directly on the first sacrificial layer.
n/a

Patent-495 does not contain claims analogous to claim 5 of the instant application.
Claim 6:
6. The method of claim 1, wherein performing the thermal process to transfer the fluorine from the first sacrificial layer to the gate dielectric layer and to transfer the nitrogen from the second sacrificial layer to the gate dielectric layer includes performing anneal process at a temperature between about 550˚ C and about 600˚ C for between about 10 seconds and about 50 seconds.
Claim 14:
14. The method of claim 8, wherein 




performing the thermal process includes performing an annealing process at a temperature ranging from about 550° C. to about 600° C. and for a period of time ranging from about 10 seconds to about 50 seconds.

Claims 15-16 of patent-495 disclose a thermal process to transfer fluorine and nitrogen, and claim 14 discloses process conditions suitable for transferring fluorine and nitrogen.
Claim 7:
7. The method of claim 1, further comprising forming an interlayer dielectric layer on the substrate, and wherein the forming of the first capping layer on the gate dielectric includes forming the first capping layer directly on a top surface of the interlayer dielectric layer, the top surface of the interlayer dielectric layer facing away from the substrate.

n/a

Patent-495 does not contain claims analogous to claim 7 of the instant application.
Claim 8:
8. A method comprising: 

forming a first gate structure over a substrate; 

removing a portion of the first gate structure to define a trench; 

forming a first layer containing fluoride within the trench over a gate dielectric layer disposed within the trench; 

forming a second layer containing nitrogen within the trench over the gate dielectric layer; and 


performing a thermal process to transfer the fluorine from the first layer to the high-k gate dielectric layer and to transfer the nitrogen from the second layer to the high-k gate dielectric layer.
Claim 8:
8. A method comprising: 

forming a first gate structure over a substrate; 

removing a portion of the first gate structure to define a trench; 

forming a first layer containing fluoride on a high-k gate dielectric layer disposed within the trench; 


forming a second layer containing nitrogen on the first layer disposed within the trench; 


performing a thermal process to transfer the fluorine from the first layer to the high-k gate dielectric layer and to transfer the nitrogen from the second layer to the high-k gate dielectric layer; and 

removing the second layer and the first layer from the trench after the performing of the thermal process.

Substantially equivalent, except the instant application more broadly recites a gate dielectric layer rather than the high-k gate dielectric layer of patent-495, and does not disclose removing the second layer and the first layer.
Claim 9:
9. The method of claim 8, wherein the substrate includes a semiconductor fin structure, and wherein the forming of the first gate structure over the substrate includes forming the first gate structure directly on the semiconductor fin structure.
n/a
Patent-495 does not disclose forming the gate structure directly on a semiconductor fin.
Claim 10:
10. The method of claim 8, removing at least one of the first layer and the second layer from within the trench after the performing of the thermal process.
Claim 8:
… removing the second layer and the first layer from the trench after the performing of the thermal process.

The limitations of the instant application taught in claim 8 of patent-495.
Claim 11:
11. The method of claim 8, removing both the first layer and the second layer from the within the trench after the performing of the thermal process.
Claim 8:
… removing the second layer and the first layer from the trench after the performing of the thermal process.

The limitations of the instant application taught in claim 8 of patent-495.
Claim 12:
12. The method of claim 8, wherein the removing of the portion of the first gate structure to define the trench includes removing a gate electrode layer and a gate dielectric layer, and wherein a portion of the semiconductor substrate is exposed by the trench after the removing of the portion of the first gate structure to define the trench.
n/a
Patent-495 does not disclose removing a gate electrode layer and a gate dielectric layer to expose a portion of the semiconductor substrate.
Claim 13:
13. The method of claim 12, further comprising forming a capping layer in the trench prior to the performing of the thermal process.
Claim 9:
9. The method of claim 8, further comprising forming a first capping layer over the high-k gate dielectric layer within the trench prior to forming the first layer on the high-k gate dielectric layer.

Patent-495 implicitly teaches forming a capping layer prior to the thermal process of claim 8.
Claim 14:
14. The method of claim 13, further comprising forming a interlayer dielectric layer on the substrate, the interlayer dielectric layer having a top surface facing away from the substrate, wherein the forming of the capping layer in the trench includes forming the capping layer directly over the top surface of the interlayer dielectric layer; wherein after the performing of the thermal process, the method further comprises removing the capping layer from directly over the interlayer dielectric layer while a remaining portion of the capping layer is disposed within the trench.
n/a
Patent-495 does not disclose forming the capping layer in the trench includes forming the capping layer directly over the top surface of an interlayer dielectric layer.
Claim 15:
15. The method of claim 8, further comprising: 

forming a gate electrode within the trench after the performing of the thermal process; 

forming an interlayer dielectric layer over the gate electrode; and 

forming a contact extending through the interlayer dielectric layer to the gate electrode.
n/a
Patent-495 does not disclose forming a contact extending through an interlayer dielectric layer to the gate electrode.
Claim 16:
16. A method comprising:

forming a gate dielectric on a substrate; 

forming a capping layer on the gate dielectric;

forming a fluoride containing material layer on the capping layer; 

forming a nitrogen containing material layer on the capping layer; 

performing a treatment process to transfer fluorine from the fluoride containing material layer to the gate dielectric and to transfer nitrogen from the nitrogen containing material layer to the gate dielectric; 

after performing a treatment process, forming a gate electrode layer on the gate dielectric.
Claim 1:
1. A method comprising:

forming a gate dielectric layer over a substrate; 

forming a first capping layer on the gate dielectric layer; 

forming a first layer on the first capping layer, wherein the first layer includes fluoride; 



performing an annealing process to transfer fluorine from the first layer, through the first capping layer and into the gate dielectric; and 

removing the first layer to expose the first capping layer after the annealing.
Claim 1 of patent-495 teaches a gate dielectric layer, a capping layer, a fluoride containing layer, and a fluorine-transferring anneal process.  

Claim 5 of patent-495 teaches gate electrode materials formed after an anneal process.

Claim 8 of patent-495 teaches a nitrogen containing layer and an anneal that transfers fluorine and nitrogen.  
Claim 17:
17. The method of claim 16, wherein the fluoride containing material layer further includes a metal selected from the group consisting of tungsten, aluminum, titanium and tantalum, and wherein the nitrogen containing material layer includes a material selected from the group consisting of TiN, SiN and AlN.
Claim3:
3. The method of claim 2, wherein the first capping layer includes TaN, wherein the second capping lauyer includes TiN, wherein the first layer includes a metal selected from the group consisting of tungsten, aluminum, titanium and tantalum, and wherein the second layer includes a material selected from the group consisting of TiN, SiN and AN.

Patent-495 discloses the materials of the fluoride containing layer and the nitrogen containing material layer.
Claim 18:
18. The method of claim 16, wherein forming the fluoride containing material layer on the gate dielectric includes: 

depositing a metal-containing layer on the first capping layer; and 

exposing the metal-containing layer to a fluorine containing gas to form the fluoride containing material layer.
Claim 4:
4. The method of claim 1, wherein forming the first layer on the first capping layer, includes: 


depositing a metal-containing layer on the first capping layer; and

exposing the metal-containing layer to a fluorine containing gas to form the first layer.
Substantially equivalent
Claim 19:
19. The method of claim 16, wherein the gate dielectric includes a high-k dielectric material.
Claim 6:
6. The method of claim 1, wherein the gate dielectric layer includes a high-k dielectric material.
Substantially equivalent
Claim 20:
20. The method of claim 16, further comprising performing a planarization process on the gate electrode layer and the gate dielectric such that a top surface of the gate electrode layer and a top surface of the gate dielectric extend to the same height over the substrate, the respective top surfaces and the gate electrode layer and the gate dielectric facing away from the substrate.
Claim 19:
19. The method of claim 15, further comprising performing a planarization process on the gate elector, the gate dielectric and the capping layer such that a top surface of the gate dialectic, a top surface of the capping layer and a top surface of the gate electrode extend to the same height over the substrate.
Substantially equivalent


The claims of the instant application are taught in various combination of the claims in patent-495, with the exceptions of the gate interface layer and the interlayer dielectric layer(s).  However, these features are known in the art.  For example, Liu et al. (PG Pub. No. US 2015/0079780 A1) teaches forming interfacial layer 103’ in gate trench 122a, the gate trench formed in interlayer dielectric layer 114 (¶¶ 0051-0052 & figs. 2E-2F).  Cheng et al. (PG Pub. No. US 2016/0013313 A1) teaches contact 170 formed through interlayer dielectric 150 to gate electrode 140 (¶ 0049 & fig. 18).  Therefore, the examined application claims would have been obvious over the reference claim(s) of patent-495, either alone or in view of Liu and Cheng.

Claim Rejections - 35 USC § 112
Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the high-k gate dielectric layer" in lines 8-10 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a gate dielectric layer” in line 4, and “the gate dielectric layer” in lines 6-7.  Since the gate dielectric layer recited in claims 4-7 is silent to the material, it is unclear if the high-k gate dielectric layer of lines 8-10 is the same layer or a different layer than the gate dielectric layer of lines 4-7, rendering the scope of claim 8 indefinite.
For the purposes of examination, the Examiner has interpreted claim 8 to mean:

8. A method comprising: 
forming a first gate structure over a substrate; 
removing a portion of the first gate structure to define a trench; 
forming a first layer containing fluoride within the trench over a gate dielectric layer disposed within the trench; 
forming a second layer containing nitrogen within the trench over the gate dielectric layer; and 
performing a thermal process to transfer the fluorine from the first layer to the [high-k] gate dielectric layer and to transfer the nitrogen from the second layer to the [high-k] gate dielectric layer.

Claims 9-15 depend on claim 8, and are rejected under 35 USC § 112 for implicitly including the indefinite subject matter above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the 35 USC § 112 and Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art fails to teach or clearly suggest the limitations stating:
 “performing a thermal process to transfer the fluorine from the first sacrificial layer to the gate dielectric layer and to transfer the nitrogen from the second sacrificial layer to the gate dielectric layer”.

Lin et al. (PG Pub. No. US 2013/0113053 A1) teaches a method comprising:
forming a gate dielectric layer over a substrate (¶ 0031 & fig. 7: gate dielectric 322 formed over substrate 210);
forming a first capping layer on the gate dielectric (¶ 0031: 324 formed on 322);
forming a second capping layer on the first capping layer (¶ 0032: 330 formed on 324);
forming a fluoride layer on the second capping layer (¶ 0032 & fig. 8: fluoride layer 340 formed on 330);
forming a nitrogen containing layer (¶ 0032 & fig. 8: nitride layer 330); and
transferring the fluorine from the fluoride layer to the gate dielectric layer (¶ 0037: fluorine diffuses from 340 to underlying dielectric layers).
Lin is silent to transferring the fluorine with a thermal process which also transfers nitrogen to the gate dielectric layer, and does not teach forming the nitride layer on the fluoride layer (340 not present at the time 330 is formed), as required by independent claims 1, 8 and 15.
Doczy et al. (Patent No. US 6,709,911 B1) teaches a process for transferring nitrogen from a sacrificial layer to a gate dielectric layer. However, Doczy is silent to forming the sacrificial layer on a fluoride containing layer, or a thermal process for transferring nitrogen from the sacrificial layer and fluoride from the fluoride-containing layer to the gate dielectric layer, as required by independent claims 1, 8 and 15.
Ahmed et al. (US 2015/0132938 A1) teaches performing a thermal process to transfer nitrogen and fluoride from a sacrificial layer to a gate dielectric (¶ 0044: anneal step transfers nitrogen and fluorine dopants from metal nitride layer 220 to high-k gate dielectric 210). However, Ahmed does not teach forming first and second capping layers on the gate dielectric, or forming a nitride-containing sacrificial layer on a fluoride-containing sacrificial layer, as required by independent claim 1.

Independent claims 8 and 16 contain limitations equivalent to the allowable subject matter above (“performing a thermal process to transfer the fluorine from the first layer to the high-k gate dielectric layer and to transfer the nitrogen from the second layer to the high-k gate dielectric layer”, “performing a treatment process to transfer fluorine from the fluoride containing material layer to the gate dielectric and to transfer nitrogen from the nitrogen containing material layer to the gate dielectric”) and are allowable for the same reasons.

In light of these limitations in the claims (see Applicant's fig. 6 & ¶ 0047), the cited prior art references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-7, 9-14 and 17-20 depend on claims 1, 8 and 15, and are allowable for the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894